Filed 1/4/22 V.R. v. Superior Court CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 V.R.,                                                         B311660

                              Petitioner,                      (Los Angeles County
                                                               Super. Ct. No. 18CCJP03467A)
           v.

 THE SUPERIOR COURT OF
 LOS ANGELES COUNTY,

                  Respondent;
 ______________________________
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES et al.,

           Real Parties in Interest.

      ORIGINAL PROCEEDING. Petition for extraordinary
writ. (Cal. Rules of Court, rule 8.452.) Daniel Zeke Zeidler,
Judge. Petition denied.
      Los Angeles Dependency Lawyers, Inc., Law Office of
Martin Lee, Bernadette Reyes and David Paul for Petitioner.
      No appearance for Respondent.
      No appearance for Real Party in Interest Los Angeles
County Department of Children and Family Services.
      Children’s Law Center and Stanley Wu for Real
Party in Interest N.R.

                         ***********
      Petitioner V.R. is the mother of now 10-year-old N.R. and
four-year-old R.L., both dependents of the juvenile court. R.L. is
not at issue in this proceeding, and has been returned to mother’s
care. On March 26, 2021, the juvenile court terminated
reunification services and set a selection and implementation
hearing under Welfare and Institutions Code section 366.26 for
N.R.1 Mother filed a petition for extraordinary writ pursuant to
rule 8.452 of the California Rules of Court challenging the order,
arguing there was no substantial evidence it would be
detrimental to return N.R. to her care. We deny the petition,
finding substantial evidence supports the juvenile court’s order.
The September 15, 2021 order staying the section 366.26 hearing
is hereby lifted.
       FACTUAL AND PROCEDURAL BACKGROUND
      This family came to the attention of the Los Angeles
County Department of Children and Family Services
(Department) over a period of several months beginning in
February 2018, following a series of referrals that mother was
physically and emotionally abusing N.R., abusing drugs,
prostituting herself, and exposing her children to dangerous


1     All further statutory references are to the Welfare and
Institutions Code.




                                2
adults. When the Department investigated the initial February
referral, N.R. had a black eye and small blood clots on her temple
and cheek.
      Mother is a Regional Center client, and was diagnosed with
mild to moderate intellectual disability. She has a parent life
coach through the Regional Center, who has worked with mother
for many years and visits her home every other day to help with
daily tasks and errands.
      Mother denied the allegations and reported that N.R. was
bullied by neighborhood children. N.R. also denied any abuse
and said her injuries were caused by other children.
      When the social worker first visited the family home in
February 2018, there were six or seven unrelated adults inside,
and 10 people outside of the home, who were mother’s friends and
friends of a neighbor with whom mother was arguing.
      When the Department visited the family home in May
2018, a man was passed out in mother’s doorway. Mother told
the Department she had some friends over for the weekend, and
when she asked them to leave, they became upset, vandalized her
home, and beat her up. N.R. admitted she saw mother get “beat
up.” Mother and the children went to a neighbor’s house and
called police.
      N.R.’s school called the Department later that month to
report that N.R. had a black eye, and N.R. told a school staff
member that mother punched her three times with a closed fist.
N.R. told the Department that mother slapped her because she
did not want to go to school. N.R. denied that mother had ever
hit her before. Mother denied hitting N.R. but admitted that
N.R. had thrown a severe tantrum that morning because she did
not want to go to school.




                                3
      Mother’s Regional Center coach did not suspect any abuse
or neglect, and reported that N.R. often acts out and sometimes
says things that are not true.
      The family has an extensive history of referrals to the
Department, with 16 referrals between 2012 and 2018 for
physical abuse and neglect, including that mother abused drugs,
would leave N.R. with “random” people, including a registered
sex offender (R.L.’s father), and that N.R. reported mother was
hitting her. Mother received voluntary family maintenance
services from August 2015 until March 2016.
      R.L.’s father has an extensive criminal history, including a
2005 conviction for four counts of committing lewd and lascivious
acts with a child under the age of 14 against two victims, for
which he was sentenced to 12 years in prison. He was then on
parole, and he and mother were no longer in a relationship.
      A nondetained petition was filed with allegations under
section 300, subdivisions (a), (b), (d), and (j) that mother
physically abused N.R. by giving her a black eye, and that R.L.’s
father is a convicted sex offender which places R.L. at risk. At
the June 1, 2018 detention hearing, the court allowed the
children to remain with mother under the supervision of the
Department, and ordered mother to participate in a mental
health evaluation, cooperate with all Regional Center services,
and submit to on-demand drug testing.
      According to the July 2018 jurisdiction/disposition report,
mother has a history of acting out aggressively toward others in
front of the children. N.R. had started to have severe tantrums
and was acting out aggressively as well.
      N.R. denied that R.L.’s father ever touched her
inappropriately. She could not recall if she had ever been alone




                                4
with him. Mother denied leaving the children alone with R.L.’s
father; paternal relatives supervised his visits with R.L.
       At the July 26, 2018 adjudication and disposition hearing,
the juvenile court sustained “inappropriate discipline” allegations
under section 300, subdivision (b) pursuant to mother’s no contest
plea. The children were permitted to remain in mother’s care.
Mother was ordered to participate in parenting classes, family
preservation services, and counseling, and she was to continue to
receive services through the Regional Center.
       On October 12, 2018, subsequent and supplemental
petitions under sections 342 and 387 were filed, alleging that
mother suffered from emotional problems that placed her
children at risk of harm. Mother had made threats to her
Regional Center case worker, and she allowed maternal uncle,
who had molested maternal aunt as a child, to have unlimited
access to the children. Mother was not complying with court
orders, as she allowed R.L.’s father to have access to the children.
The children were detained from mother and placed in foster
care.
       According to the October 2018 detention report, the
Department received new referrals after an incident where
maternal uncle was stabbed at mother’s home, in front of the
children. N.R. was hurt when she tried to intervene, and mother
was also beaten up. Mother did not call law enforcement or seek
medical treatment for N.R. or maternal uncle.
       According to the Regional Center director, mother is gang-
affiliated, and the attack was in retaliation for mother stealing
drugs from gang members. Mother threatened to “shoot” a
Regional Center worker, and made multiple threats while the




                                 5
children were present. Also, years earlier, a Regional Center
worker was shot by gang members allegedly sent by mother.
       N.R. refused to speak with the social worker about the
incident, as mother had told her she would be “taken away” if she
spoke with the Department. N.R. eventually confirmed she was
present during the referral incident, and had spent time alone
with maternal uncle. The social worker could see a scratch on
N.R.’s arm, which N.R. attributed to the incident. N.R. reported
that she was injured while “socking” people to protect maternal
uncle.
       According to the November 2018 jurisdiction/disposition
report, the children had adjusted well in foster care. N.R. had
some behavioral issues, but her episodes were sporadic, and she
generally followed directions well.
       According to the Regional Center, workers assisting mother
often requested reassignment due to mother’s aggression, mood
swings, and threats, including death threats. Her new service
provider, Sylvia Schneider, reported that mother was
participating in anger management and parenting classes, and
Ms. Schneider supervised mother’s visits with the children. She
reported that the visits went well and that mother was
affectionate and attentive to her children.
       On November 26, 2018, the juvenile court sustained the
allegations in the subsequent and supplemental petitions.
Mother was ordered to receive monitored visitation, and to
participate in services.
       According to the Department’s July 25, 2019 status review
report, N.R. was hospitalized for suicidal ideation in May 2019.
She and her sister were placed with maternal great-aunt
following N.R.’s release from the hospital. It was N.R.’s fourth




                               6
placement since she was detained from mother. She was
hospitalized again later that month and again in June 2019, after
she complained of auditory hallucinations that were telling her to
kill her younger sister. Maternal great-aunt was struggling to
care for N.R. and sometimes required police intervention to deal
with her behaviors. N.R. had been diagnosed with depression,
aggression, and suicidal thoughts. In July 2019, maternal great-
aunt asked for the children to be removed from her home.
       Mother had moved into temporary housing provided by the
Regional Center, and she was working at a toy factory. Mother
had completed her parenting, counseling, and anger management
programs but chose to continue participating in the programs.
She was actively participating in her services and receiving
substantial support from the Regional Center to help with her
parenting skills, chores, hygiene, and money management.
       Mother consistently visited the children. The visits
generally went well, except that mother had a difficult time
managing N.R.’s behaviors. The social worker noted that mother
“is a trigger” for N.R. During N.R.’s psychiatric hospitalizations,
mother frequently made her upset. Mother also allowed N.R. to
have a video call with R.L.’s father, even though he was not
supposed to have any contact with her.
       N.R.’s behaviors continued to be problematic, and she had
to be re-placed multiple times over a period of several months. In
September 2019, N.R. was placed with a highly trained caregiver
though the Intensive Services Foster Care program. This was
her 11th placement. Because of the high level of care required for
N.R., she and her sister could not be placed together. N.R.’s
behaviors continued to be a problem, and she had to be




                                7
transitioned to another Intensive Services Foster Care placement
within the month.
      The Department’s November 2019 status review report
noted that N.R. had not expressed any suicidal ideation, but did
express “homicidal ideation when she is upset.” N.R.’s therapist
was working to help N.R. decrease her tantrums and her head
banging. N.R.’s tantrums made it difficult to take her out in the
community and created safety risks for N.R. and others.
      Mother had fully complied with most aspects of her case
plan. However, the Department did not recommend that the
children be returned to mother, as mother “triggered” N.R., and
did not seem to understand the extent of her significant needs.
      N.R. had another psychiatric hospitalization in November
2019, after she was suspended from school for taunting and
screaming at other children, and she had a severe tantrum and
could not be calmed. She was diagnosed with bipolar affective
disorder.
      N.R. was hospitalized again in late November 2019, after
assaulting her foster sibling, punching holes in the wall of her
foster home, and assaulting her in-home counselor. She was
hospitalized again in late December 2019.
      According to N.R.’s therapist, N.R. has daily verbal
outbursts, physical aggression, and makes threats to others. She
was not responding well to therapy, or using the skills she
learned there. N.R. was triggered by visits with mother. N.R.’s
therapist did not believe that beginning conjoint therapy with
mother would benefit N.R. until she was more stable.
      As of January 2020, mother was still living in the Regional
Center facility, which did not allow overnight visitation with the




                                8
children or for the children to reside with her. She was still
looking for appropriate housing.
      N.R.’s foster mother reported that N.R.’s behaviors
escalated after visits with mother. Mother did not appear to
understand the severity of N.R.’s issues. She was often unable to
manage N.R.’s behaviors during visits. According to N.R.’s foster
mother, N.R. continued to have daily tantrums that posed a
safety risk to herself and others. The foster mother frequently
had to contact the Intensive Services Foster Care team for
assistance with N.R.’s severe tantrums. The team was providing
substantial services to N.R., including five meetings per week
with her in-home counselors, two therapy sessions per week, and
twice monthly visits with her psychiatrist. N.R. was failing all of
her classes at school.
      N.R. was hospitalized again in early January 2020. Her
caregiver was reluctant to take N.R. back into her home following
the January hospitalization due to N.R.’s instability and
aggression. Later that month, the caregiver gave a 14-day notice
to have N.R. removed from her home. N.R. was initially placed in
shelter care, because the Department could not find an available
placement. She was placed with a new caregiver at the end of
January. N.R. continued to have aggressive tantrums and
physical confrontations with her caregiver and other children.
      As of the Department’s April 2020 report, mother had still
not secured housing where the children could be placed with her.
Mother continued to participate in programs and was still
employed. Mother had fully complied with her case plan and was
making “some progress” with achieving treatment goals in
individual therapy. However, mother still struggled to control
N.R.’s aggressive behaviors during visits, and mother “continues




                                9
to need assistance . . . managing the children and ensuring their
safety.”
       The Department remained concerned about mother’s ability
to safely parent her children. Mother believed that N.R. would
not exhibit the same behaviors at home with her. The
Department had recently learned that mother continued to be in
contact with R.L.’s father, despite his status as a registered sex
offender and his failure to engage in any services over the course
of the dependency case. The Department recommended that
reunification services be terminated.
       The review hearing was continued due to the COVID-19
emergency.
       According to the Department’s August 2020 supplemental
report, N.R. was struggling with virtual learning. N.R. had
broken the caregiver’s glass coffee table and washing machine,
and she made a hole in the wall. N.R.’s therapist reported that
N.R. had great difficulty coping with her negative emotions, and
the therapist was worried N.R. would regress significantly if
reunified with mother. Mother was still looking for housing. Her
virtual visits were not going well; mother often called at random
times instead of the scheduled time.
       A court-appointed special advocate (CASA) was appointed
for N.R. in July 2020. The CASA’s August 2020 report noted that
N.R. was happy in her current placement. N.R.’s principal at her
new school reported that N.R. is a “good girl with good potential.”
He believed her disruptive behavior was attention seeking, but
acknowledged that she needed day-to-day support. N.R.’s
therapist reported that N.R. was dealing with a lot of trauma.
The therapist was concerned that N.R.’s tantrums would




                                10
continue because N.R. was unable to process the negative
emotions that caused the tantrums.
      At the August 24, 2020 review hearing, the court continued
mother’s reunification services and set the matter for a
section 366.25 subsequent review hearing on February 23, 2021.
      According to the Department’s November 2020 report,
N.R.’s caregiver asked that she be removed from her home in
October 2020, after N.R. was kicked out of her daycare program
due to her daily disruptive behavior. N.R. was transitioned back
to her maternal great-aunt’s home, where her little sister was
also placed. This was N.R.’s 13th placement. Maternal great-
aunt reported that N.R. was doing well in her home.
      Mother had moved into her own apartment in late October
2020. Mother was receiving parenting instruction, and the
Regional Center parenting coordinator gave mother assistance
with parenting 24 hours a day. The Department recommended
that the children remain with maternal great-aunt, with the goal
of gradually transitioning them back to mother’s care.
      According to N.R.’s CASA, maternal great-aunt reported
that N.R. was generally doing well in her care, but her behaviors
regressed after visiting with mother. N.R. wanted to stay with
maternal great-aunt. The CASA believed the current placement
was appropriate for N.R.
      According to the Regional Center, mother was living in an
apartment, and continued to be employed, although she was not
currently working because of the COVID-19 emergency. Mother
was receiving 75 hours per month of parenting services through
Lead the Way, LLC. If overnight visits were approved, the
Regional Center would provide funding for mother to receive
“24 hour service 7 days a week.”




                               11
      In November 2020, mother started to have overnight
weekend visits with the children. Regional Center staff were
present to assist mother for the duration of the visits. Mother’s
parenting partner reported that the visits generally went well.
However, on several occasions, N.R. refused to visit or did not
want to stay overnight. Also, according to N.R., mother tried to
force N.R. to speak with R.L.’s father on the phone, even though
N.R. did not want to.
      N.R. told the social worker she did not want to live with
mother. She wanted to be adopted by maternal great-aunt. She
did not like it that mother tried to make her speak with R.L.’s
father. According to N.R.’s therapist, N.R. experienced
regressions in her behavior after visits with mother. N.R.
became upset when anyone tried to discuss living with mother.
N.R. also refused to participate in conjoint counseling with
mother.
      Mother still lacked insight about N.R.’s needs. She
attributed N.R.’s behavioral problems to “guilt that [N.R.] feels
for being the reason that the children were removed from
[mother’s] care.” Nevertheless, the Department recommended
that the children be returned to mother.
      N.R.’s CASA reported that N.R. was doing very well in
maternal great-aunt’s care. Her tantrums had subsided, and her
behavior was greatly improved. N.R. consistently told the CASA
that she wanted to remain placed with maternal great-aunt and
did not want to be returned to mother. N.R. did not feel
“comfortable” with mother, and N.R. was worried that mother
was not ready to care for her. N.R. reported that mother was
speaking with R.L.’s father, and she was worried “her life will go
back to ‘the way it was’ with her mother prior to her removal.”




                                12
       Maternal great-aunt also told the CASA that N.R. was
resistant to contact with mother, and that she would have
tantrums to avoid visitation. Recently, when mother and her
parent partner came to maternal great-aunt’s home to pick up
N.R. for a visit, N.R. refused to go. Mother yelled at maternal
great-aunt and used profane and threatening language, blaming
her for N.R.’s refusal to see mother. Mother’s parent partner had
to intervene to prevent mother from attacking maternal great-
aunt after the two exchanged heated words.
       According to mother’s Regional Center worker, when N.R.
did spend the night with mother, there was very little interaction
between mother and N.R., and N.R. spent most of the time in her
room on her phone. Mother’s parenting coordinator reported that
visits between mother and N.R. were “difficult.”
       N.R. refused to speak about mother during her therapy
sessions. Whenever the therapist tried to discuss mother, N.R.
would shut down. Mother and N.R. had two conjoint therapy
sessions, and mother appeared irritable and did not respect
N.R.’s boundaries.
       N.R.’s CASA opined it would not be in N.R.’s best interests,
and that N.R. would “suffer” if returned to mother. The CASA
recommended termination of mother’s reunification services, and
that N.R. remain placed with maternal great-aunt, where she
was thriving.
       In a last minute information for the court, the social worker
noted that mother continued to be rude and inappropriate with
social workers, the caregiver, and Regional Center staff “on
numerous occasions.” N.R. still did not want to return to
mother’s care, and threatened to run away if she were returned
to mother.




                                13
      A February 23, 2021 letter from the Regional Center noted
that mother was receiving 1,084 hours of services each month
and has demonstrated that she is motivated to regain custody of
her children.
      The section 366.25 permanency review hearing was held on
March 26, 2021. N.R. told the court she wanted to stay placed
with maternal great-aunt, even if her little sister were returned
to mother’s care.
      The court terminated reunification services, and set a
section 366.26 permanency planning hearing, finding it would be
detrimental to N.R. to be returned to mother’s care. The court
acknowledged that it was “very torn” because of mother’s
“tremendous growth” but that the court was concerned about
mother’s continued contact with R.L.’s father and the trauma to
N.R. of being returned to mother’s care.
      Mother filed a timely notice of intent to file a writ petition,
and the present petition for extraordinary relief followed.
                           DISCUSSION
      When a child over the age of three years is removed from a
parent, the child and parent are typically entitled to 12 months of
reunification, which may be extended to 18 months. (§ 361.5,
subd. (a)(1)(A) & (3)(A).) Pursuant to section 366.22, within
18 months after a dependent child is removed from the physical
custody of his or her parent, a permanency review hearing must
occur to review the child’s status. (§ 366.22, subd. (a)(1); see also
§ 366.25, subd. (a)(1) [addressing subsequent permanency review
hearings, as was held here, which must occur within 24 months
of removal].)
      At the hearing, the juvenile court “shall order the return of
the child to the physical custody of his or her parent or legal




                                 14
guardian unless the court finds, by a preponderance of the
evidence, that the return of the child to his or her parent or legal
guardian would create a substantial risk of detriment to the
safety, protection, or physical or emotional well-being of the
child.” (§§ 366.22, subd. (a)(1), 366.25, subd. (a)(1).)
      We review the juvenile court’s detriment finding for
substantial evidence. (Jennifer A. v. Superior Court (2004)
117 Cal.App.4th 1322, 1341.) We construe the evidence and
resolve all evidentiary conflicts in the light most favorable to the
juvenile court’s determination. (In re R.T. (2017) 3 Cal.5th 622,
633; In re David H. (2008) 165 Cal.App.4th 1626, 1633.)
      A parent’s compliance with the case plan is not the only
factor the juvenile court must consider in deciding whether to
return a child to the parent’s care. (Constance K. v. Superior
Court (1998) 61 Cal.App.4th 689, 704; In re Dustin R. (1997)
54 Cal.App.4th 1131, 1139–1140.) Where the parent has
complied with their case plan, the question is not whether the
parent has participated in services, but whether the parent has
benefited from those services. (Blanca P. v. Superior Court
(1996) 45 Cal.App.4th 1738, 1748.) Moreover, the court may not
simply defer to a child’s placement preference when making its
detriment finding. (Rita L. v. Superior Court (2005)
128 Cal.App.4th 495, 507; see also In re Patrick S. (2013)
218 Cal.App.4th 1254, 1265.)
      Mother contends “there was not substantial evidence [N.R.]
would not be safe in [mother’s] care nor that she would suffer
emotional detriment if she returned to her care.” We find
substantial evidence, described in detail above, and which does
not require repetition, supports the juvenile court’s detriment
finding. This is not a case where the court simply deferred to




                                15
N.R.’s placement preference. There was extensive, substantial
evidence of the detriment to N.R. if she were to be returned to
mother’s care. (Cf. Georgeanne G. v. Superior Court (2020)
53 Cal.App.5th 856, 868 [finding no substantial evidence
supported the finding of detriment to child if he were returned to
mother’s custody].)
                         DISPOSITION
      The petition is denied. This opinion is final forthwith as to
this court pursuant to rule 8.490(b)(2)(A) of the California Rules
of Court. The September 15, 2021 order staying the
section 366.26 hearing is hereby lifted.



                        GRIMES, Acting P. J.

      WE CONCUR:



                        STRATTON, J.



                         WILEY, J.




                                16